People v Pryce (2016 NY Slip Op 06791)





People v Pryce


2016 NY Slip Op 06791


Decided on October 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2016

Friedman, J.P., Andrias, Saxe, Feinman, Kahn, JJ.


1269/13

[*1]1947 The People of the State of New York, Respondent,
vAlain Pryce, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Anita Aboagye-Agyeman of Counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Natalia Bedoya McGinn of counsel), for respondent.

Judgment, Supreme Court New York County (Bruce Allen, J.), rendered August 27, 2013, convicting defendant, after a jury trial, of assault in the third degree, and sentencing him to a term of nine months, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see e.g. People v Danielson , 9 NY2d 342, 349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supports the inference that when defendant kicked the victim, he did so with the intent, at least in part, to cause physical injury. The evidence also established that the victim sustained physical injury, resulting in bruising and swelling. The fact that she treated her injury with Tylenol and a warm compress
rather than seeking medical attention does not warrant a different conclusion (see People v Guidice , 83 NY2d 630, 636 [1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2016
CLERK